DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/9/21 has been entered, in which Applicant amended claim 23. Claims 23-26 are pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments are acknowledged.
Revised 35 USC 103 rejections of claims 23-26 are applied in light of Applicant’s amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2014/0176802 to Yu et al. (hereafter referred to as Yu), in view .
As per claim 23, Yu teaches:
A system comprising: one or more processors communicatively coupled to a memory, the memory storing one or more instructions which, when executed by the one or more processors, cause the system to: (Paragraph Number [0026] teaches CPU 102 is the master processor of computer system 100, controlling and coordinating operations of other system components.  In particular, CPU 102 issues commands that control the operation of PPUs 202.  In some embodiments, CPU 102 writes a stream of commands for each PPU 202 to a data structure (not explicitly shown in either FIG. 1 or FIG. 2) that may be located in system memory 104, parallel processing memory 204, or another storage location accessible to both CPU 102 and PPU 202.  A pointer to each data structure is written to a pushbuffer to initiate processing of the stream of commands in the data structure.  The PPU 202 reads command streams from one or more pushbuffers and then executes commands asynchronously relative to the operation of CPU 102).
wherein the assignment of the coordinates associated with the lower dimension compared to the multidimensional attributes enables compression of data without losing characteristics information associated with the one or more users (Paragraph Number [0052] teaches the result of each comparison may be stored as pixel data 132 in system memory 104.  Additionally, a counter may be incremented each time a comparison is made.  For example, a first counter matchNum may be incremented when a match exists (MATCH), a second counter notMatchNum may be incremented when a match does not 
thereby reducing time, bandwidth, and memory storage required for processing the raw temporal data and predicting future user behavior based on the processing of said raw temporal data that forms part of said plurality of clusters. (Paragraph Number [0044] teaches although each pixel 315 in the exemplary pixel blocks 320 exhibits a continuous trend during the fading period, in real world applications, image noise and/or movement may complicate the detection of pixel trends.  As a result, changes in the intensity of a single pixel may not accurately reflect whether a scene transition is taking place.  Accordingly, groupings of pixels (cluster) may be analyzed as a whole to detect whether a trend exists (past trends observed). Paragraph Number [0061] teaches the calculated predicted average then may be compared to the actual average pixel intensities (predicting a future trend based on data relating to past trends and clusters) of one or more pixel groupings according to the exemplary conditions provided below. Paragraph Number [0062] teaches if the predicted average intensity values calculated with the scale and shift values match a threshold number or threshold percentage of actual average pixel intensities, then the scale and shift values may be added to a listing of candidates.  Further each value |predAvr-currAvr| associated with a particular set of scale and shift values may be summed up and stored as a score for the candidate scale and shift values. (these scores allow for the data to be labeled and then trends determined based upon those labels) Other potential candidates used to determine scale and shift values may 
Yu teaches analyzing video data to determine data clustering of image information but does not explicitly teach moving the data to a greater or lower dimension through mathematical manipulation based upon relationships assigned through data labels which is taught by the following citations from Schreier:
obtain and pre-process, using a pre-processing engine, raw temporal data associated with multi-dimensional attributes of one or more users (Paragraph Number [0048] teaches the dynamic refresh video encoded 400 can include calculator modules that can calculate various trends in, or parameters of, the video data.  In operation, a digitized video signal can be provided to the input of preprocessor 402 as a continuous video data stream.  The data can be re-scaled by the preprocessor 402 module to create the required resolution and color format.  The processing and calculations can be performed on a pixel image region or a macroblock, of nearly any size.  Macroblocks can be processed in sequential order and the image information of a macroblock of a current frame can be supplied as a signal at node 404.  The compression without temporal prediction (intra-coding) can be performed by compressor 406, which can integrate, for example a 2-dimensional DCT, a frequency adaptive lossy quantization and a lossless entropy coding stage. Paragraph Number [0050] teaches the motion estimator 434 can calculate the spatial displacement of a macroblock taken from the current frame with respect to the previous frame by means of correlating the pixel data inside of the macroblock at several search positions.  If the video sequence is static and no motion is 
based on formation of multi­way correspondence table (Paragraph Number [0070] teaches the mapping memory can be a static table that provides mapping of macroblocks into regions.  Utilizing macroblock coordinates where macroblock_x=[1 .  . . mb_x_max] and macroblock_y=[1 .  . . mb_y_max], the mapping memory can return an index of the region where the macroblock resides.  The index could also be provided or defined and/or generated with a mathematical mapping equation or algorithm.  Although the assignment of macroblocks to areas is usually static for the duration of a complete refresh cycle, these assignments can change possibly every refresh cycle if warranted. Paragraph Number [0073] teaches the refresh pattern memory 442 can also provide a static table that stores pre-defined or predetermined refresh patterns.  The refresh pattern memory 442 can be accessed utilizing a pattern_index=[1 .  . . K] (e.g. the optimal pattern K_opt) and a frame number in a refresh sequence "step"=[1 .  . . N].  If the pattern_index is a constant, counting step form 1 to N can provide a read out of the sequence of refresh areas for the specific pattern, which is a permutation of the number sequence [1 .  . . N]).
said measurement of correspondence being based on temporal variations of said multidimensional attributes to determine past user behavior for a defined time-period (Paragraph Number [0048] teaches he dynamic refresh video encoded 400 can include 
wherein said coordinates are assigned such that the one or more users having similar characteristics are close to each other compared to those having dissimilar characteristics (Paragraph Number [0048] teaches the dynamic refresh video encoded 400 can include calculator modules that can calculate various trends in, or parameters of, 
Both Yu and Schreier are directed to video and image analysis. Yu discloses analyzing video data to determine data clustering of image information. Schreier improves upon Yu by disclosing preprocessing and feature selection on raw data in relation to attributes of the data. One of ordinary skill in the art would be motivated to further include preprocessing and feature selection on raw data in relation to attributes of 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of using natural language processing to decipher language stored in databases that relate to medical scheduling of patient appointments in Yu to further utilize preprocessing and feature selection on raw data in relation to attributes of the data as disclosed in Schreier, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Yu teaches analyzing video data to determine data clustering of image information but does not explicitly teach moving the data to a greater or lower dimension through mathematical manipulation based upon relationships assigned through data labels which is taught by the following citations from Rhoads:
measure, using said pre-processing engine … correspondence between each of said one or more users and each of said determined multi-dimensional attributes, (Paragraph Number [1089] teaches in linear algebra, every linear transformation between finite-dimensional vector spaces can be given by a matrix, which is a rectangular array of numbers arranged in rows and columns.  Standard methods for finding eigenvalues, eigenvectors, and Eigen spaces of a given matrix are discussed below. (Examiner asserts that the data being stored in rows and columns indicates a table that maintains the relationships (correspondence) of the data). Paragraph Number [1108] teaches if a basis 
based on processing of correspondence tables of said one or more users, using a dimensionality engine, reduce dimensionality of said raw temporal data associated with said multi-dimensional attributes, wherein the dimensionality of said raw temporal data is reduced by assigning corresponding coordinates in a lower dimension such that that said coordinates maintain similarity, difference, and relationships between said raw temporal data and said corresponding one or more users (Paragraph Numbers [1367]-[1378] teaches in pattern recognition and in image processing, Feature extraction is a 
based on reduced dimensionality of said raw temporal data, cluster said coordinates based on similarity of characteristics of the one or more users to generate a plurality of clusters (Paragraph Number [0391] teaches some metadata terms may be 
Both the combination of Yu and Schreier and Rhoads are directed to video and image analysis. The combination of Yu and Schreier discloses analyzing video data to determine data clustering of image information. Rhoads improves upon Yu by disclosing moving the data to a greater or lower dimension through mathematical manipulation based upon relationships assigned through data labels. One of ordinary skill in the art would be motivated to further include moving the data to a greater or lower dimension through mathematical manipulation based upon relationships assigned through data labels, to efficiently analyze changes in pixel values that can be translated into predictable outcomes for specific data or object types.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of using natural language processing to decipher language stored in databases that relate to medical scheduling of patient appointments in the combination of Yu and Schreier to further utilize moving the data to a greater or lower dimension through mathematical manipulation based upon relationships assigned through data labels as disclosed in Rhoads, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 24, the combination of Yu, Schreier, and Rhoads teaches each of the limitations of claim 23.

wherein each of said plurality of clusters is labeled based on trend similarity and classification of users that form part of the respective cluster (Paragraph Number [0048] teaches once data for one or more video frames is prepared, the trend of a plurality of pixel groupings may be determined at step 412.  An exemplary method for determining the trend of a plurality of pixel groupings is illustrated in FIG. 6.  As shown in FIG. 6, a trend may be determined by comparing the average pixel intensities of pixel groupings fetched from the same (or substantially the same) location in a first and second video frame. For example, at steps 610 and 614, the average pixel intensity of a pixel grouping in a current video frame is compared to the average pixel intensity of a pixel grouping in a previous video frame.  Specifically, at step 610, if the average pixel intensity of a pixel grouping in the current video frame is greater than the average pixel intensity of a pixel grouping in the previous video frame plus a threshold value, then the trend is identified as INCREASE (i.e., increasing average intensity) at step 612.  At step 614, if the average pixel intensity of a pixel grouping in the current video frame is less than the average pixel intensity of a pixel grouping in the previous video frame minus a threshold value, then the trend is identified as DECREASE (i.e., decreasing average intensity) at step 616.  If neither of these conditions is met, then the trend is identified as IGNORE (e.g., insignificant or indeterminate) at step 618).
Yu teaches analyzing video data to determine data clustering of image information but does not explicitly teach moving the data to a greater or lower dimension through mathematical manipulation based upon relationships assigned through data labels which is taught by the following citations from Schreier:
wherein one or more association rules are applied on the plurality of clusters that form part of the lower dimensional space to perform predictive analysis. (Paragraph Number [0048] teaches the dynamic refresh video encoded 400 can include calculator modules that can calculate various trends in, or parameters of, the video data.  In operation, a digitized video signal can be provided to the input of preprocessor 402 as a continuous video data stream.  The data can be re-scaled by the preprocessor 402 module to create the required resolution and color format.  The processing and calculations can be performed on a pixel image region or a macroblock, of nearly any size.  Macroblocks can be processed in sequential order and the image information of a macroblock of a current frame can be supplied as a signal at node 404.  The compression without temporal prediction (intra-coding) can be performed by compressor 406, which can integrate, for example a 2-dimensional DCT, a frequency adaptive lossy quantization and a lossless entropy coding stage. Paragraph Number [0050] teaches the motion estimator 434 can calculate the spatial displacement of a macroblock taken from the current frame with respect to the previous frame by means of correlating the pixel data inside of the macroblock at several search positions.  If the video sequence is static and no motion is present, the motion estimator should return a (x,y)=(0,0) displacement vector for the macroblock and the predictor will use the pixels at the identical position of the previous frame for forming the inter-coded data of the current frame. An area in which the motion estimator searches for the best reference in the previous frame is usually limited to a small reference window which is defined by a "search range." (reference objects are equivalent to feature selection in this instance)).

As per claim 25, the combination of Yu, Schreier, and Rhoads teaches each of the limitations of claims 23 and 24.
In addition, Yu teaches:
wherein the system determines similarity among the plurality of clusters using a distance metric, and merges one or more clusters if the determined similarity is greater than a defined threshold. (Paragraph Number [0044] teaches although each pixel 315 in the exemplary pixel blocks 320 exhibits a continuous trend during the fading period, in real world applications, image noise and/or movement may complicate the detection of pixel trends.  As a result, changes in the intensity of a single pixel may not accurately reflect whether a scene transition is taking place.  Accordingly, groupings of pixels may be analyzed as a whole to detect whether a trend exists.  For example, the mean of a pixel grouping may be less susceptible to image noise and/or movement, but may still enable a trend to be detected during a scene transition.  Pixel groupings of any size may be selected. Paragraph Number [0046] teaches the method begins at step 410, where data for a video frame is prepared.  An exemplary method for the preparation of data for each video frame is illustrated in FIG. 5.  As shown in FIG. 5, at the beginning of each video frame, one or more pixel groupings (e.g., one or more pixel blocks) are fetched at step 510.  In order to detect trends between sequential video frames, pixel groupings may be fetched from the same or similar location(s) in each video frame.  For example, as shown in FIG. 3, each pixel block 320 was acquired from the same location (A) in each of the five video frames.  Moreover, it is contemplated that the location in a video frame from 
As per claim 26, the combination of Yu, Schreier, and Rhoads teaches each of the limitations of claims 23 and 24.
Yu teaches analyzing video data to determine data clustering of image information but does not explicitly teach moving the data to a greater or lower dimension through mathematical manipulation based upon relationships assigned through data labels which is taught by the following citations from Rhoads:
wherein the system, using a clustering engine, divides at least one cluster of the plurality of clusters into classes based on at least one feature (Paragraph Number [1432] teaches RIFT.sup.[7] is a rotation-invariant generalization of SIFT.  The RIFT descriptor is constructed using circular normalized patches divided into concentric rings of equal width and within each ring a gradient orientation histogram is computed.  To maintain rotation invariance, the orientation is measured at each point relative to the direction pointing outward from the center).
wherein each user of said at least one cluster is assigned to be a member of at least one class of said classes such that a confidence level is assigned to data points for each predicted action based on the class to which said respective user belongs (Paragraph Number [0333] teaches each uncertain descriptor may be given a confidence metric or rank. This data may be determined by the public, either expressly or inferentially. An example is the case when a user sees a Flickr picture she believes to be from Yellowstone, and adds a "Yellowstone" location tag, together with a "95%" 
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 23.

Response to Arguments 
Applicant's arguments filed 5/27/21 have been fully considered but they are not persuasive and/or are moot in view of the new rejections
Applicant argues that the combination of previously cited references does not describe or suggest the new claim language (Applicant’s Remarks, 5/27/2021, pgs. 4-10). Examiner notes that new portions of the previously cited references have been applied in a new 35 USC 103 rejections in response to Applicant’s new claims. In response to Applicant’s assertions Examiner directs Applicant to review the new sections of the previously cited references cited in the above 35 USC 103 rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H DIVELBISS whose telephone number is (571)270-0166.  The examiner can normally be reached on 7:30 am - 6:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. H. D./
Examiner, Art Unit 3624


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624